SOMEBYILLE, J.
We can see no objection to the manner in which the heirs of Joseph H. Bryan were brought *228before the court below. They seem to have been represented regularly by a guardian ad litem appointed in accordance with the rule of chancery practice No. 26.—Code, 1876, p. 165.
So, the estates of Joseph H. Bryan and Sanford T. Bryan were represented by administrators ad litem. There was no-regular administrator or executor of such- estates, and it was-made the duty of the chancellor to appoint administrators ad litem for these particular proceedings, and without requiring a bond of them.—Code, 1876, § 2625.
We can not sustain the objection urged by' appellants counsel, that this statute is unconstitutional. It may be that the Court of Probate possesses the exclusive right, under the-constitution, to grant letters, testamentary, or of administration.—Const. 1875, Art. V, § 8. Bat this clause applies only to administrators proper, and has no reference to such as are appointed pro hoc vice, with no duties incumbent on them) apart from those relating to- the particular litigation or proceeding in question. The distinction between the two is too-manifest for elaborate consideration.
The crop of cotton'raised on the Bryan land, for the year 1871, belonged to the estate of Mrs. Sarah Bryan ; and the-proceeds resulting from its sale, and in the' hands of appellants, should have been appropriated to the debt due by the estate. The appellants acted at their own peril, in permitting any other person than a regularly appointed administrator to draw any portion of this fund. The cotton shipped by the administrator^ of Mrs. Bryan to appellants-could also only be appropriated in the same way. The chancellor-did not err in so ruling.
If there be any force in the other objections urged to the decree of the chancellor, the assignments of error fail to state with sufficient clearness in what the alleged errors consist. Sup. Ct. Rules of Practice, No. 1; Code 1876, p. 155.
Affirmed.